Citation Nr: 1235070	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-35 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a rectal disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1983. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The Board denied the claim on appeal by a July 2007 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a July 2008 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in July 2008 for development in compliance with the Joint Motion.  

In a November 2008 decision, the Board vacated the July 2007 decision and remanded the claim for compliance with the July 2008 Joint Motion.  In October 2009, the Board once again denied the claim on appeal.  The Veteran appealed the October 2009 Board decision to the Court.  Based on a July 2010 Joint Motion, the Court remanded this appeal in July 2010 for development in compliance with the 2010 Joint Motion.  

Thereafter, the Board denied the claim in July 2011.  The Veteran appealed the July 2011 Board decision to the Court, which again remanded the appeal to the Board in March 2011, based on a February 2011 Joint Motion.  


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the claim on appeal, based on the February 2011 Joint Motion's finding that the Board's July 2011 decision failed to address whether the Veteran's lay statement as to what a physician told him was material evidence.  Therefore, the February 2011 Joint Motion found that the July 1, 2011 Board 

decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the July 1, 2011 decision of the Board must be vacated, and a new decision will be entered as if the July 1, 2011 decision by the Board had never been issued. 


FINDINGS OF FACT

1.  An April 1985 Board decision denied the Veteran's claim of entitlement to service connection for a rectal disorder. 

2.  Evidence associated with the claims file since the April 1985 Board decision is cumulative nor redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The evidence received since the April 1985 Board decision is not new and material, and therefore, the claim of entitlement to service connection for a rectal disorder is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In claims to reopen, the notice must also advise the Veteran that his claim was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's March 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Further, the letter advised him that his claim had been previously denied because the disability preexisted service and was not aggravated by service, as required by Kent, 20 Vet. App.  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal, and this letter was followed by subsequent readjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been associated with the claims file.  The Veteran was asked to advise VA if there was any other information or evidence he considered relevant to his claims so that VA could help him by getting that evidence.  He was also advised what evidence VA had requested, and notified what evidence had been received. 

The Veteran has repeatedly referred to three private physicians who have treated him for his rectal disorder.  There are currently no medical records associated with 

the claims file from two of these private physicians.  However, the evidence of record shows that VA requested records from these private physicians in January 2004 and December 2004.  The Veteran was informed of the action taken to obtain these records by letters dated in January 2004 and December 2004.  Furthermore, the December 2004 letter identified the specific records that could not be obtained, explained the efforts that were made to obtain those records, and noted the further actions to be taken by VA with respect to the claim.  In addition, this exact paragraph has been supplied to the Veteran twice before, in July 2007 and October 2009.  Accordingly, VA's duty to assist the Veteran has been satisfied with regard to the evidence that has not been obtained. 

In a January 2007 videoconference hearing before the Board, the Veteran stated that he had received emergency room treatment for his rectal disorder in 2003 or 2004. While no attempt has been made to obtain these records, the Veteran stated that the medical examiners "gave me ointments and some medicated pads and referred me to . . . a specialist in that area. . . . I didn't go see him."  Accordingly, the evidence indicates that the emergency room records would be limited, at most, to examination, diagnosis, and treatment.  As the determination of the issue on appeal is based on the lack of etiological evidence, the emergency room records would not be relevant to the decision.  Accordingly, VA's duty to assist the Veteran does not require that an attempt be made to obtain the emergency room records.  See 38 U.S.C.A. § 5103A(b).  

In addition, although the Veteran was not examined for the purpose of addressing his claim to reopen the issue of entitlement to service connection for a rectal disorder, VA is not required to provide such an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).  The Court has held that "38 C.F.R. § 3.159(c)(4)(iii) guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  However, as discussed below, the Board finds that in this case 

new and material evidence has not been presented as to any unestablished fact.  Accordingly, a medical examination is not required. 

Finally, the entire basis for the July 2008 Joint Motion was that the Veteran had not been properly notified of the evidence required to substantiate a claim on the basis of new and material evidence.  For this reason alone, the claim was remanded to the Board, which then vacated and remanded the decision again.  Not only has the Veteran received proper notification in the form of the March 2009 letter, his representative was clearly and sufficiently aware of the regulations to raise that specific issue with the Court.  Despite this clear evidence that the Veteran and his representative were aware of the evidence that is required to substantiate the claim on appeal, no medical evidence has been received by VA since February 2004, over seven years ago.  Thus, the following decision in this case is nearly identical to those issued in July 2007, October 2009 and July 2011, with only minimal changes made in accordance with the February 2012 Joint Motion.  As such, the only result of this appeal has been to delay the date of the decision by nearly five years.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the record does not contain any evidence that the Veteran's representative has actively advised or assisted the Veteran in obtaining the type of evidence which would be most beneficial to his claim, such as an opinion from a physician which shows that his pre-existing rectal disorder was aggravated by his military service.  Instead, the Veteran's representative has received total payments of $7,620.94 under the Equal Access to Justice Act, without any substantive benefits flowing to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Thus, VA's duty to assist has been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. 

Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Mayfield v. Nicholson, 13 Vet. App. 103, 122 (2005).

An April 1985 Board decision denied the Veteran's claim of entitlement to service connection for a rectal disorder on the basis that a rectal disorder preexisted military service and was not aggravated thereby.  The relevant evidence of record at the time of the April 1985 Board decision consisted of the Veteran's service treatment records, a December 1980 private medical record, a December 1983 VA medical examination report, and a transcript of an August 1984 hearing before the RO.  The April 1985 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2011). 

A finally decided claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In November 2003, a claim to reopen the issue of entitlement to service connection for a rectal disorder was received.  Evidence of record received since the April 1985 Board decision includes private medical records dated from May 1999 to July 1999, a January 2004 statement from the Veteran, a transcript of a January 2007 videoconference hearing before the Board, and an April 2011 statement from the Veteran.  All of the evidence received since the April 1985 Board decision is "new" in that it was not of record at the time of the April 1985 Board decision.  However, none of the evidence received since the April 1985 Board decision is material. 

The private medical records dated from May 1999 to July 1999 do not include comments regarding whether the Veteran's preexisting rectal disorder was aggravated by military service.  With respect to the January 2004 statement from the Veteran, the transcript of a January 2007 videoconference hearing before the Board, and the April 2011 statement from the Veteran, the Veteran repeatedly described his in-service and post-service symptomatology.  These statements are competent to demonstrate that the Veteran experienced rectal disorder symptoms during, and after, military service.  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"). 

However, the evidence considered by the 1985 Board decision included the Veteran's testimony regarding his in-service symptomatology in detail, as well as the post-service continuity of that symptomatology, in the August 1984 hearing before the RO.  Accordingly, the Veteran's more recent lay statements as to his in-service symptomatology and post-service continuity of symptomatology are redundant of the evidence of record at the time of the last prior final denial of the claim.  Moreover, the Veteran's lay statements are not competent to make a relevant etiological determination.  As the Veteran's rectal disorder preexisted military service, service connection is warranted only if the disorder was permanently aggravated by military service.  38 C.F.R. § 3.306 (2011).  The occurrence of symptoms, in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  As the competency of the Veteran's lay testimony is founded on his ability to observe his symptomatology, his lay testimony cannot be competent to opine on a matter where the occurrence of symptoms alone is insufficient evidence.

Even so, in the April 2011 statement, the Veteran also stated that after discharge he went to see the physician who performed his rectal surgery prior to service, Dr. SK.  In his January 2007 hearing testimony before the Board, the Veteran stated that he 

had seen Dr. SK within three to four months after discharge and that the physician gave him medications.  The Board notes that the April 1984 hearing transcript includes testimony by the Veteran that he had seen Dr. SK, whose name was misspelled as Dr. C in the transcript, once after service, but he did not testify as to the content of his discussion with the physician during that visit, and there are no treatment records from that visit in the claims file.  However, in April 2011, the Veteran further asserted that Dr. SK had informed him at that time that his rectal disorder had become worse due to lack of proper care and treatment.   

In claims to reopen, the Veteran's statements are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Further, the hearsay rules of evidence do not apply to the Board's decision-making process.  Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  Even so, an appellant's statement about what a physician told a lay person does not constitute the requisite medical evidence of medical etiology.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), citing Warren v. Brown, 6 Vet. App. 4 (1993).  The evidence in question is not the Veteran's description of his symptoms, whether in-service or post-service, nor is it a report of a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify simple conditions, a contemporaneous medical diagnosis, and symptoms supporting a later diagnosis).  Rather, the Veteran is restating a physician's purported assessment as to his worsening symptoms and their cause, which in essence is an opinion as to etiology, and therefore, an opinion requiring medical evidence.  A layperson's account of what a physician purportedly said, filtered as it was through a layperson's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette, 8 Vet. App. at 77.  

In light of the above, the Board determines that the statement by the Veteran as to what the physician told him over 30 years ago does not raise a reasonable possibility of substantiating the claim as it is not competent evidence in support of the missing element of the claim.  Since the additional evidence received since the August 1985 Board decision either is cumulative and redundant of the evidence of 

record at that time of the last prior final denial of the claim or does present a reasonable possibility of substantiating the claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a rectal disorder.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

The July 1, 2011 decision of the Board is vacated. 

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a rectal disorder is denied. 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


